Exhibit 10.A.54-1

 

APPLE COMPUTER, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

 

This Agreement is made [DATE] (the “Date of Grant”), by and between Apple
Computer, Inc. (“Apple”) and [NAME] (the “Grantee”).

 

Grantee and Apple agree as follows:

 


1.                                       GRANT OF RESTRICTED STOCK UNITS.  APPLE
HEREBY GRANTS TO GRANTEE AS OF THE DATE OF GRANT, AN AWARD OF
                              RESTRICTED STOCK UNITS (THE “UNITS”) PURSUANT TO
THE TERMS AND CONDITIONS CONTAINED HEREIN AND THE TERMS AND CONDITIONS OF THE
2003 EMPLOYEE STOCK OPTION PLAN (“2003 PLAN”).


 


2.                                       VESTING OF THE UNITS.


 


(A)                                  RELEASE DATE.                    % OF THE
UNITS SHALL VEST ON [DATE] AND                        % OF THE UNITS SHALL VEST
ON [DATE] (THE “RELEASE DATES”) PROVIDED THAT GRANTEE HAS REMAINED CONTINUOUSLY
EMPLOYED BY APPLE, OR ANY PARENT OR SUBSIDIARY OF APPLE, UNTIL EACH SUCH RELEASE
DATE.


 


(B)                                 TERMINATION OF EMPLOYMENT.  IN THE EVENT
THAT GRANTEE’S EMPLOYMENT WITH APPLE, OR ANY PARENT OR SUBSIDIARY OF APPLE,
TERMINATES PRIOR TO A RELEASE DATE FOR ANY REASON, INCLUDING TERMINATION
VOLUNTARILY BY GRANTEE OR BY APPLE WITH OR WITHOUT CAUSE, ANY UNVESTED UNITS
SHALL BE IMMEDIATELY FORFEITED.


 


3.                                       RESTRICTION ON TRANSFER.  GRANTEE SHALL
NOT SELL, TRANSFER, PLEDGE, HYPOTHECATE OR OTHERWISE DISPOSE OF ANY UNITS OR THE
CONSIDERATION TO BE RECEIVED UPON PAYOUT OF VESTED UNITS PRIOR TO THE APPLICABLE
PAYOUT DATE.


 

4.                                       Payout of Units.

 

(a)                                  Status as a Creditor.  Unless and until
Units have vested in accordance with the schedule set forth in Section 2 above,
Grantee shall have no right to a payout with respect to any Units.  Prior to
payout of any vested Units, the vested Units will represent an unsecured
obligation of Apple, payable (if at all) only from the general assets of Apple. 
Grantee is an unsecured creditor of Apple, and payouts are subject to the claims
of Apple’s creditors.

 

(b)                                 Form and Timing of Payout.  Vested Units
shall be paid out in the form of shares of Apple common stock (“Shares”) as soon
as practicable following each Release Date.

 

--------------------------------------------------------------------------------


 

5.                                       Tax Consequences.  Grantee understands
that [he or she] (and not Apple) shall be responsible for [his or her] own tax
liability that may arise as a result of the transactions contemplated by this
Agreement.  Grantee understands that [he or she] will recognize ordinary income
in an amount equal to the fair market value of the Shares received as of each
payout date for such Shares, and Grantee is obligated to pay applicable income
tax withholding on the amount of ordinary income recognized upon receipt of such
Shares.  Grantee shall pay such income tax withholding amounts to Apple within
24 hours of the payout date for such Shares. In addition, Grantee understands
that Apple will be required to withhold applicable employment taxes on each
Release Date from compensation due Grantee. To the extent that the compensation
due Grantee is insufficient to cover the applicable employment taxes on each
Release Date, Grantee agrees to pay to Apple within 24 hours of such Release
Date, the amount due for employment taxes.

 

[Note: For grants permitting net share settlement: Grantee may satisfy such tax
withholding obligations, in whole or in part by: (a) paying cash, or
(b) electing to have Apple withhold otherwise deliverable Shares having a fair
market value equal to the minimum amount required to be withheld.  Unless
Grantee notifies Apple otherwise within a reasonable time prior to the
applicable payout date, Grantee will be deemed to have elected to satisfy the
withholding obligations through Apple retaining otherwise deliverable Shares as
provided in clause (b).]

 

6.                                       General Provisions.

 

(a)                                  This Agreement and the 2003 Employee Stock
Option Plan represent the entire agreement and understanding between the parties
as to the subject matter hereof and supersede all prior or contemporaneous
agreements, whether written or oral.  In the event of a conflict between this
Agreement and the 2003 Plan, the provisions of the 2003 Plan will govern.  The
Administrator has the power to interpret the 2003 Plan and this Agreement.  All
interpretations and determinations made by the Administrator will be binding
upon Grantee, Apple, and all other interested parties.

 

(b)                                 This Agreement shall be governed by the laws
of the State of California without reference to its conflicts of law principles.

 

(c)                                  No waiver, alteration or modification of
any of the provisions of this Agreement shall be binding, unless in writing and
signed by duly authorized representatives of the parties hereto. This Agreement
shall be binding on, and shall inure to the benefit of, the parties and their
respective successors and assigns.

 

(d)                                 This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the date set forth above.

 

 

APPLE COMPUTER, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

[Grantee’s Name]

 

--------------------------------------------------------------------------------